Notice of Pre-AIA  or AIA  Status
Claims 1-8, 10-17, and 19-25 remain for examination.  The amendment filed 1/4/21 added claim 25; amended claims 1, 7, 10, 11, 17, 23, & 24; and cancelled claims 9 & 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the amendment filed 1/4/21, with respect to the McGregor and Juels references have been fully considered and are persuasive.  The rejection of claims 1-10 and 17-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10, 17, and 19-25 are allowable.  Claims 11-16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.1 Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I & II, as set forth in the Office action mailed on 3/19/20, is hereby withdrawn and claims 11-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, & 17 recite inter alia “allow[ing] the second client system to access the upgraded communication channel without requiring that the second client system solve the proof of work” [emphasis Examiner’s] or equivalent.  The nearest prior art, McGregor (U.S. Patent Publication 2002/0129162) and Juels (“Client Puzzles” NPL reference) both disclose similar inventions for allowing a client on a network to perform work in order to obtain an upgraded network connection; however, to the extent that either reference acknowledges groups of clients to be treated similarly, neither reference explicitly teaches allowing a second client to access the upgraded communication channel based solely on the first client in its group having solved a proof-of-work puzzle.  The Examiner could find no other prior art that would teach or suggest this limitation.  Dependent claims 2-8, 10, 12-16, & 19-25 follow from independent claims 1, 11, & 17 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/15/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It is observed that, in view of the amendments to the claims from 1/4/21, withdrawn independent claim 11 is now effectively a subset of the examined independent claim 17, consisting of all the limitations of claim 17 except for the identification of a “network triggering event” and the initiation of the remaining limitations upon determination of said network triggering event.